Title: [Draft of a Newspaper Communication, January? 1770.]
From: Adams, John
To: 


       
        “If I would but go to Hell for an eternal Moment or so, I might be knighted.”
       
       Governor Winthrop to the Inhabitants of New England.
       My dear Children—
       You may well imagine, that no Lapse of Time, nor any Change whatever can render me totally inattentive or indifferent to your Interests. They are always near my Heart. I am as anxious as ever for your Welfare and as studious to avert the most distant Calamity that threatens or can befall you.
       Your present Danger arises wholly from that general Cause of the Ruin of Mankind I mean Ambition. Your Agrarian Laws, and your frame of Government, are much better callculated than most others to oppose, to disarm, and restrain this fell Distroyer.
       But, as no Government can possibly be contrived or conceived that shall wholly eradicate this Passion from human Nature, so yours is very far from being the best that can be conceived from for preventing its ill Effects.
      